376 F.2d 855
Edwin Marious BERTSCH, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24036.
United States Court of Appeals Fifth Circuit.
May 15, 1967, Rehearing Denied July 7, 1967.

Clyde W. Woody, John P. Farra, Marian S. Rosen, Houston, Tex., for appellant.
Gilbert J. Pena, Asst. Atty. Gen., Austin, Tex., Wallace T. Barber, San Marcos, Tex., Crawford C. Martin, Atty. Gen. of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst. Atty. Gen., R. L.  (Bob) Lattimore and Howard M. Fender, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before THORNBERRY, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from the District Court's denial of Bertsch's petition for habeas corpus.  Appellant's 1963 conviction of murder with malice was affirmed by the Texas Court of Criminal Appeals.  Bertsch v. State, 379 S.W.2d 657.  Since that time in both the courts of Texas and the courts of the United States Bertsch has continually collaterally attacked his conviction.  All his contentions have been given a full and fair hearing and are without merit.

The denial of the petition is

2
Affirmed.